 Case 8:21-cv-00509-TPB-JSS Document 2 Filed 03/04/21 Page 1 of 1 PageID 18




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

EDWARD SIMS,                     )
                                 )
      Plaintiff,                 )
                                 )
v.                               )          Civil Case No.: 8:21-cv-509
                                 )
WEST COAST UNDERGROUND, )
INC.                             )
      Defendant.                 )
____________________________________/

    NOTICE OF FILING EXHIBIT A TO PLAINTIFF’S COMPLAINT AND
                    DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff by and through his undersigned counsel files

this Notice of Filing Exhibit A to Plaintiff’s Complaint and Demand for Jury Trial

[D.E.1].



      Dated: March 4, 2021.          Respectfully Submitted,

                                     /s/ Gary Martoccio
                                     Gary Martoccio
                                     Florida Bar No. 099040
                                     Spielberger Law Group
                                     4890 W. Kennedy Blvd., Suite 950
                                     Tampa, Florida 33609
                                     T: (800) 965-1570
                                     F: (866) 580-7499
                                     Gary.Martoccio@spielbergerlawgroup.com
                                     Counsel for Plaintiff




                                        1
